DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markus (DE 102009026847).
Considering claim 1, Markus (Figures 3A-3C) teaches a method for actuating a piezo actuator of an injection valve of a fuel injection system, the method comprising: determining actuation signals for the piezoelectric actuator using a stored current/voltage characteristic curve for carrying out an injection process (paragraphs 0044-0047), detecting the profile of the current flowing through the piezo actuator during the injection process and the profile of the voltage applied to the piezo actuator during the injection process (paragraph 0047), adapting the stored current/voltage characteristic curve based at least in part on the detected current profile and the detected voltage profile (paragraphs 0047 + 0055) and determining actuation signals for the piezo actuator using the stored, adapted current/voltage characteristic curve for carrying out a subsequent injection process (paragraphs 0047 + 0055).
Considering claim 2, Markus (Figures 3A-3C) teaches wherein a free setpoint current prescription independent of the trapezoidal shape is identified taking into account the actual behavior of the individual injection system (paragraph 0042).
Considering claim 3, Markus teaches further comprising filtering the measured current profile and the measured voltage profile or the current/voltage characteristic identified therefrom before adapting the stored current/voltage characteristic curve (paragraph 0045).
Allowable Subject Matter
Claim 4 is allowed.  Considering claim 4, the prior art does not teach a device for a fuel injection system, the device comprising: a processor; a memory storing a current/voltage characteristic curve for activating a piezo actuator for a fuel injector to carry out an injection process adapts the memory to change current/voltage characteristic curve based at least in part on the detected current profile and the detected voltage profile in combination with the applicant’s claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837